Citation Nr: 0730703	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-26 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for genitourinary 
system disorder.

2.  Entitlement to service connection for genitourinary 
system disorder, including as secondary to a service-
connection lumbar spine disorder


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1984 to March 1999.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a September 20004 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA) that declined to reopen a 
claim seeking service connection for urinary urgency and 
denied service connection for a lumbar spine disorder.  A 
June 2005 rating decision granted service connection for the 
lumbar spine disorder and assigned a noncompensable rating.  
On his August 2005 Form 9, the veteran perfected his appeal 
in regards to the urinary urgency claim.  The veteran did not 
perfect his appeal in regards to the rating assigned for the 
lumbar spine disorder; as such, this matter is not before the 
Board.

On his August 2005 Form 9, the veteran requested a Central 
Office hearing.  However, July 2007 correspondence requested 
that the veteran to clarify his hearing request and notified 
him that a failure to respond to the letter would result in 
the Board assuming that he did not want a hearing and would 
proceed accordingly.  Neither the veteran nor his 
representative has responded to clarify his hearing request.    

The issue of entitlement to service connection for urinary 
urgency is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed April 1999 rating decision denied service 
connection for urinary urgency based essentially on findings 
that the evidence regarding urinary urgency failed to show a 
disability for which compensation may be established.  

2.  Evidence received since the April 1999 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim for service connection for a 
genitourinary system disorder when this evidence is 
considered by itself or in connection with the evidence 
previously assembled.


CONCLUSION OF LAW

Evidence submitted since the April 1999 rating decision is 
new and material and the claim of service connection for 
genitourinary system disorder may be reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veteran's Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this matter 
since any error in notice content or timing is harmless.

II.  Criteria

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. 38 U.S.C.A. § 7105. However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is received. 38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  [The instant claim to 
reopen was filed after that date (in January 2002), and the 
revised definition applies.]  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured. See 38 U.S.C.A. § 5103A.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).  
Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

III.  Factual Background and Analysis

Service connection for urinary urgency was denied in an April 
1999 rating decision.  That decision found that the evidence 
relating to urinary urgency failed to show a disability for 
which compensation may be established.  An appeal was never 
perfected and the April 1999 rating decision became final.  
38 U.S.C.A. § 7105.

At the time of the April 1999 rating decision the pertinent 
evidence of record consisted of service medical records 
(SMR's) and a VA examination.  SMR's included May, June, and 
July 1998 records that showed treatment for urinary 
urgency/incontinence.   

January 1999 VA examination report noted complaints of 
urinary frequency, urgency, and occasional loss of control.  
The veteran indicated that he had increased episodes of 
urgency when he was anxious or nervous, or if he was not able 
to void quickly, he lost bladder control.  The examiner noted 
that the veteran had normal bladder function and there were 
no nocturnal symptoms or prostate problems.  The diagnosis 
included a history of bladder spasms; normal exam.  

Relevant evidence received since the April 1999 rating 
decision included December 2001 to December 2003 and March 
2004 VA Central Texas Health Care System treatment records 
that showed treatment urinary urgency, numbness in the 
bladder area, and bladder spasms.   

On June 2005 VA examination, the veteran was diagnosed with a 
neurogenic bladder.  The examiner opined that the lack of 
urologic findings and evidence of chronic back problems 
suggest that urinary frequency was more likely related to a 
neurologic origin and more current studies of the spine and 
neurologic evaluation would help define this better.  

On December 2006 VA examination, the examiner reviewed the c-
file and diagnosed the veteran with prostatitis/prostatism.  
The examiner noted that additional data to confirm the 
prostatic hypertrophy were seen upon CT scan of the pelvis 
(dated in February 2002).  The impression of the CT scan was 
that the prostate appeared mildly enlarged; otherwise it was 
a negative CT scan of the pelvis.  The examiner found that 
the urologist consult affirmed that the veteran's irritative 
voiding symptoms were consistent with a diagnosis of benign 
prostatic hypertrophy, specifically when the median lobe was 
involved, as it was in this case.  The post void residual 
findings of "O CC," repeatedly speak against a neurogenic 
bladder.  Therefore, the examiner opined that the veteran's 
urinary urgency and urge incontinence were due to benign 
prostatic hypertrophy, and less likely than not to the 
service-connected lumbosacral spine condition.  

This evidence is new because it was not previously of record.  
It relates to an unsubstantiated fact in that both VA 
examinations showed that the veteran has a current 
genitourinary system disorder.  The June 2005 VA examination 
showed that such disorder could potentially be related to 
lumbar spine problems (for which service connection is in 
effect).  (See 38 C.F.R. §3.380).  Viewed in conjunction with 
evidence previously of record this additional evidence raises 
a reasonable possibility the claim may be substantiated.  
Hence, the evidence received is both new and material, and 
the claim may be reopened.


ORDER

The appeal to reopen a claim of service connection for 
genitourinary system disorder is granted.


REMAND

It appears that pertinent medical records remain outstanding.  
An April 2001 VA treatment record indicated that the veteran 
was previously placed on medication for urine incontinence, 
however, initial post service treatment records have not been 
associated with the claims file.  Also, December 2006 VA 
examination report referenced urological findings dated in 
December 2004 and a CT scan of the pelvis dated in February 
2002, however, the February 2002 and December 2004 records 
have not been associated with the claims file.  As such 
records may have some bearing on the veteran's claim, they 
should be secured.    

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  A medical 
examination or medical opinion is deemed necessary if, in 
part, the record does not include sufficient competent 
medical evidence to decide a claim.  In this case, such an 
examination is necessary.

On June 2005 and December 2006 VA examinations, the VA 
examiners focused on whether or not the veteran's 
genitourinary system disorder was related to his lumbosacral 
spine disorder.  Although the June 2005 VA examiner suggested 
a relationship to the lumbosacral spine disorder, such an 
opinion lacked probative value because the c-file was not 
reviewed.  Also, the Board finds that the June 2005 and 
December 2006 VA examinations are inadequate for deciding the 
claim for service connection for a genitourinary system 
disorder.  In this regard, the VA examiners limited their 
focus to the genitourinary system disorder as it related to 
the veteran's current back disorder and did not consider the 
overall disability picture of the genitourinary disorder as 
it related directly to the veteran's service, particularly to 
the complaints of urinary urgency/incontinence documented in 
service.  As the VA examiner essentially addressed a 
secondary service connection for a genitourinary system 
disorder and failed to address the genitourinary system 
disorder on a direct basis, the Board believes further 
medical inquiry is necessary based on a complete review of 
the medical record.  The purpose of such inquiry is to 
determine the following: (1) whether, based on all the 
evidence of record, including all pertinent medical documents 
and the veteran's reported history, the veteran's 
genitourinary system disorder is related to complaints, 
treatment, and findings of urinary urgency/incontinence 
documented in service; (2) whether the veteran's 
genitourinary system disorder is due to his service-connected 
lumbosacral spine disorder; and (3) whether the veteran's 
service-connected lumbosacral spine disorder is aggravating 
his genitourinary system disorder. See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (holding that, pursuant to 38 U.S.C.A. § 
1110 and § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

It appears that the veteran is claiming that his 
genitourinary system disorder is related to service or, in 
the alternative, is secondary to his service-connected 
lumbosacral spine disorder.  Development on a direct and 
secondary basis has been less then adequate.  He must receive 
notice in full compliance with all technical requirements of 
VCAA.  It should also be ensured that the appellant has been 
provided proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an explanation as to the 
type of evidence that is needed to establish both a 
disability rating and an effective date.  



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must ensure that all VCAA 
notice and "duty to assist requirements 
mandated by 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107; implementing 
regulations; and all applicable legal 
precedent, are satisfied on both a direct 
and secondary basis.  Under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the 
veteran should also be provided an 
explanation of the information or evidence 
needed to establish a disability rating and 
effective date for the claims on appeal, as 
outlined by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
veteran and his representative should be 
afforded the opportunity to respond.  

2.  The veteran should be asked to identify 
all VA and non-VA sources of treatment or 
evaluation he received for genitourinary 
system disorder.  The RO/AMC should obtain 
copies of all treatment or evaluation 
records (those not yet secured) from the 
identified sources, specifically including, 
but not limited to, a CT scan of the pelvis 
dated in February 2002 and December 2004 
urological findings, as well as complete 
treatment records from VA Central Texas 
Health Care System.  

3.  The RO/AMC should arrange for the 
veteran to be afforded an appropriate VA 
examination (who has not previously 
examined the veteran or provided an opinion 
in this matter) to determine the nature and 
etiology of the veteran's genitourinary 
system disorder.  All tests and studies 
needed to make this determination should be 
ordered.  His claims file must be reviewed 
by the examiner in conjunction with the 
examination and it must so be noted.  Based 
on the claims file review and the 
examination results, the examiner should 
indicate whether it is at least as likely 
as not that the veteran's genitourinary 
system disorder is related to his service, 
specifically the documented complaints 
noted therein.  Or in the alternative, 
whether it is as least as likely as not 
that the veteran's genitourinary system 
disorder has been caused or aggravated by 
his service-connected lumbosacral spine 
disorder, and, if there is aggravation, the 
approximate degree of genitourinary system 
disorder that is due to such aggravation.  
The examiner should explain the rationale 
for any opinion given and comment on the 
medical opinions of record. 

4.  The RO/AMC should then review the 
claim.  If the claim remains denied, the 
RO/AMC should provide the veteran an 
appropriate SSOC and give him and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).




______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


